DETAILED ACTION
Application 16/261927, “SEPARATOR FOR FUEL CELL” was filed with the USPTO on 1/30/19 and claims priority from a foreign application filed on 1/31/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 10/14/21.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art includes Shiepe (US 2005/0098437), Wood (USP 6350539) and Suzuki (US 2015/0140204) which are relevant to the claimed invention as described in the 7/16/21 Non-Final Rejection.  As previously described on the record, the cited art taken in combination teaches or suggests a separator for a fuel cell comprising a metal substrate and a surface layer on the substrate formed of a mixture of carbon nanotubes, a dispersant and Si-based binder.  The cited art did not expressly teach the claimed compositional ranges recited in claim 1 as filed on 2/23/21; however, claimed ranges were nevertheless found to be obvious over the general teachings of the cited art as described in the Rejection.   
Claim 1 as amended on 10/14/21 further requires that the surface layer has a ratio of a mass of carbon nanotubes to the mass of the surface layer that is 20%.  As persuasively argued by applicant in the 10/14/21, the previously cited art does not 
Upon an updated search has yielded relevant prior art (e.g. Hatoh -USP 7452624; Reshetenko -US 2009/0075155); however, no new and closer prior art has been discovered which cures this deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the above described features of claim 1, in combination with the balance of the features of claim 1 irrespective of the previously cited art. Accordingly, claim 1 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723